                                    UNITED STATES DISTRICT COURT
1
                                           DISTRICT OF NEVADA
2
                                                       ***
3
      CURTIS BRADY,                                          2:17-cv-02534-JAD-VCF
4
                           Plaintiff,                        ORDER
5     vs.
6
      STATE OF NEVADA, et al.,
7
                           Defendants.
8
            On March 18, 2019, Plaintiff Curtis Brady moved for service of summons on Defendants Guice,
9
     George, and Barron. (ECF No. 19). Court denied the motion without prejudice as to Barron because “the
10

11   Attorney General’s Office did not provide an address for Barron, stating that he is ‘unknown.’” (ECF No.

12   20 at 1). The Attorney General’s Office has now submitted Barron’s last known address under seal. (ECF

13   No. 30).

14          ACCORDINGLY, and for good cause shown,
15          IT IS ORDERED that the clerk of court must send to Brady a blank USM285 form, along with a
16
     copy of this order.
17
            IT IS FURTHER ORDERED that Brady must complete the form with the information pertaining
18
     to Defendant Barron (except for his addresses) and file the form with the court by July 12, 2019.
19
            IT IS FURTHER ORDERED that upon receipt of the completed USM-285 form from Brady, the
20
     clerk of court must issue summonses for Barron under seal and deliver the summons, the USM-285 form,
21
     and the complaint (ECF No. 6) to the United States marshal for service
22

23

24

25

                                                         1
                                                      NOTICE
1

2           Pursuant to Local Rules IB 3-1 and IB 3-2, a party may object to orders and reports and
3    recommendations issued by the magistrate judge. Objections must be in writing and filed with the Clerk
4    of the Court within fourteen days. LR IB 3-1, 3-2. The Supreme Court has held that the courts of appeal
5    may determine that an appeal has been waived due to the failure to file objections within the specified
6    time. Thomas v. Arn, 474 U.S. 140, 142 (1985). This circuit has also held that (1) failure to file objections
7    within the specified time and (2) failure to properly address and brief the objectionable issues waives the
8    right to appeal the District Court's order and/or appeal factual issues from the order of the District Court.
9    Martinez v. Ylst, 951 F.2d 1153, 1157 (9th Cir. 1991); Britt v. Simi Valley United Sch. Dist., 708 F.2d 452,
10   454 (9th Cir. 1983).
11          Pursuant to LR IA 3-1, the Plaintiff must immediately file written notification with the court of
12   any change of address. The notification must include proof of service upon each opposing party of the
13   party’s attorney. Failure to comply with this Rule may result in dismissal of the action.
14

15
            IT IS SO ORDERED.
16
            DATED this 6th day of June, 2019.
17

18
                                                                   _________________________
19                                                                 CAM FERENBACH
                                                                   UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

                                                          2
